       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 1 of 30




             IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

RAY JEFFERSON CROMARTIE,                 *    CIVIL ACTION NO.
                                         *    7:19-cv-0181 (MTT)
     PLAINTIFF,                          *
v.                                       *
                                         *
BRADFIELD SHEALY,                        *
    Southern Judicial Circuit            *
    District Attorney                    *
                                         *
RANDA WHARTON,                           *
    Clerk of Superior Court,             *
    Thomas County,                       *
                                         *
                                         *
           DEFENDANTS.                   *

 DEFENDANTS’ PRE-ANSWER MOTION TO DISMISS AND RESPONSE
                TO PLAINTIFF’S COMPLAINT

                            CHRISTOPHER M. CARR                112505
                            Attorney General

                            BETH A. BURTON                     027500
                            Deputy Attorney General

                            TINA M. PIPER                     142469
                            Senior Assistant Attorney General

                            SABRINA GRAHAM*                   305755
                            Senior Assistant Attorney General

                            *Counsel for Defendants
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 2 of 30




      Come now, Defendants Bradfield Shealy and Randa Wharton, by and

through counsel, Christopher M. Carr, Attorney General for the State of

Georgia, and file their Pre-Answer Motion to Dismiss and Response to

Plaintiff’s Complaint, showing the Court as follows:

                          I. INTRODUCTION

      On October 1, 1997, Ray Jefferson Cromartie was sentenced to death by

a Thomas County jury for the armed robbery and murder of Richard Slyz.

Cromartie v. State, 270 Ga. 780, 781 n.1 (1999). On October 22, 2019,

Cromartie filed this complaint challenging Georgia’s DNA statute, O.C.G.A.

§ 5-5-41(c), under 42 U.S.C. § 1983. Cromartie argues that O.C.G.A. § 5-5-

41(d) both facially and as-applied violates his due process rights and his right

to access courts. Cromartie seeks to have O.C.G.A. § 5-5-41(c), as construed

by the Georgia Supreme Court, declared unconstitutional, to obtain an

injunction requiring Defendants “to produce and release” specified physical

evidence for DNA testing, and to enjoin Defendants from carrying out his

valid sentence of death. However, both DA’s Office v. Osborne, 557 U.S. 52,

129 S. Ct. 2308 (2009) and Skinner v. Switzer, 562 U.S. 521, 131 S. Ct. 1289

(2011), show that Cromartie’s challenge to Georgia’s postconviction DNA
        Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 3 of 30




procedures lack merit. Accordingly, Cromartie’s complaint should be

dismissed for failure to state a claim and his motion for stay of execution

should be either be denied or dismissed as moot.

                       II. STATEMENT OF THE CASE

      A.      FACTS

              1. Madison Street Deli

      On April 7, 1994, Dan Wilson, the clerk of the Madison Street Deli was

shot in the face as he was washing dishes in the back kitchen. Doc. 18-12 at

36, 111. He was shot with a .25 caliber handgun which testimony at trial

showed Cromartie had borrowed from his cousin Gary Young. Id. at 63, 107-

08. Wilson survived the attack. Id. at 61-64.

      A surveillance video camera recorded the events proceeding the

shooting of Wilson and captured an individual resembling Cromartie

attempting unsuccessfully to open the cash register. Id. at 67-70, 84-87; Doc.

18-14 at 4.

      Witnesses testified that Cromartie obtained Young’s handgun prior to

the Madison Street Deli shooting and Cromartie made statements

implicating himself in the Madison Street Deli shooting to witnesses that




                                       2
        Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 4 of 30




testified at trial. Doc. 18-12 at 111; Doc. 18-13 at 46. Specifically, Carnell

Cooksey testified that on the night of the Madison Street Deli shooting he

saw Young give Cromartie his handgun, which Cooksey identified as the

handgun shown at trial to be the weapon used in both convenience store

shootings. Doc. 18-12 at 107-09, 115, 120-21. Cooksey also testified that

Cromartie asked him if he was “down with the 187”—which was “slang for

robbery”—and Cooksey told Cromartie he was not interested. Id. at 111.

      In corroboration, Young testified that he gave the handgun to

Cromartie identified as the weapon used in the Madison Street Deli shooting.

Doc. 18-13 at 28. Young also testified that Cromartie confessed to him that

he shot the clerk at the Madison Street Deli.1 Id. at 46-52.

            2. Junior Food Store Crimes

      Approximately two days later, nearly identical crimes were committed

at the Junior Food Store—only this time the store clerk died as a result of

being shot in the head. During the early morning hours of April 10, 1994,



1Additionally, Katina Washington testified that Young gave his handgun to
someone on the night of the Madison Street Deli shooting and Cromartie was
there when that occurred. Doc. 18-15 at 39-40. However, because
Washington did not see the hand-off she could not positively identify to whom
Young gave his handgun. Id. at 41.



                                        3
         Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 5 of 30




Thaddeus Lucas (Cromartie’s step-brother) drove Cromartie and Corey Clark

to the Junior Food Store located in Thomasville, Georgia, ostensibly for

Cromartie and Clark to steal beer from the store. Doc. 18-15 at 82, 89. Lucas

testified, corroborated by Clark’s testimony, that after dropping Cromartie

and Clark off near the side of the Junior Food Store, Cromartie instructed

Lucas to wait for him and Clark at “Providence Plaza” apartments which was

located nearby. Id. at 89, 139. Upon entering the store, Clark testified he

walked to the beer cooler in the back of the store while Cromartie walked

down the first aisle to the front cash register. Id. at 140.

      As with the first victim, the store clerk Richard Slysz was shot twice in

the head as he sat on a stool behind the register. Id. at 140-41. Clark

testified he was “shocked” and the shots were “unexpected.” Id. at 140.

Ballistics tests confirmed that the same Raven .25 caliber pistol was used in

both the Madison Street Deli and Junior Food Store shootings. Doc. 18-16 at

12-21.

      Clark testified that he saw Cromartie unsuccessfully attempt to open

the cash register. Doc. 18-15 at 141-42. Clark then went behind the counter

and tried to open the cash register while Cromartie went to the back of the




                                        4
        Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 6 of 30




store and stole two twelve packs of Budweiser beer from the store’s cooler.

Doc. 18-12 at 117; Doc. 18-15 at 142-43. Both men then fled the scene. Doc.

18-15 at 142. Clark testified that as Cromartie was fleeing the scene, one of

the cases of Budweiser tore open, spilling beer cans onto the muddy ground.

Doc. 18-15 at 143; see also Doc. 18-12 at 113, 134. Clark gathered all of the

cans but two, got into Lucas’ car at Providence Plaza with the beer, and all

three men returned to the Cherokee Apartments. Doc. 18-15 at 143; see also

id. at 90-91.

      Walter Seitz,2 who worked at the Jack Rabbit Foods store, which sat

across a well-lit street from the Junior Food Store, corroborated Clark’s

testimony. Seitz explained that he had a clear view into the Junior Food

Store and “never lost sight of the store” after he heard the gunshots. Doc. 18-

15 at 25-27. He testified that he heard the gunshots, then saw a “light

skinned black” person, which was shown at trial to be Cromartie, (id. at 147;

Doc. 18-17 at 150-51), run from the front of the store “where the clerk was to

the back of the store,” then run from the store with “two twelve packs of beer”



2Seitz called in the original complaint to the police regarding the Junior Food
Store shooting. Doc. 18-13 at 22-23.




                                       5
        Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 7 of 30




(Doc. 18-15 at 26-27). Following this individual, Seitz saw another male,

“darker in complexion and thinner”3 exit the store in the same direction as

the first male. Id. at 28-29.

      William Taylor also corroborated Clark’s testimony. Taylor testified

that on the night of the crimes he was driving by the Junior Food Store and

saw two black individuals come out of the Junior Food Store, run to the left of

the store, “drop something perhaps and go back to pick it up.” Doc. 18-12 at

133. Taylor stated he thought the item the individual was carrying was beer.

Id. at 134.

      On the same side of the store in which Taylor testified he saw the

individuals drop what he thought was beer, the police found a footprint,

which was identified as a possible match for Cromartie’s shoes but not

Young’s, Clark’s or Lucas’ (Doc. 18-17 at 52-53), a couple of beers, and a

portion of a Budweiser beer carton with Cromartie’s thumb print, containing

15 points of comparison (Doc. 18-13 at 140-41, 148; Doc. 18-18 at 58). See




3Clark testified at trial that he was 6’2” and weighed 189 lbs. and was
approximately the same size at the time of the crimes. Doc. 18-15 at 134. He
also testified that he was taller and darker in skin tone than Cromartie. Id.
at 142.



                                       6
         Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 8 of 30




also id. Doc. 18-13 at 18, 201-03; Doc. 18-15 at 207-10, 217-18; Doc. 18-17 at

150.

        Law enforcement brought in the canine unit to track the perpetrators

of the Junior Food Store crimes. The dogs tracked to the Providence Plaza

apartments’ parking lot where the trail ended. Doc. 18-13 at 204; Doc. 18-15

at 89, 139.

        Finally, Cooksey testified that Cromartie confessed to him that he

committed the murder at the Junior Food Store. Doc. 18-12 at 114.

        B.    Trial, Appellate, and Habeas Proceedings

        Cromartie was convicted in Thomas County of malice murder, armed

robbery, aggravated assault, aggravated battery, and possession of a firearm

during the commission of a crime. Cromartie v. State, 270 Ga. 780, 781 n.1

(1999). The jury recommended a sentence of death on October 1, 1997. Id.

The Georgia Supreme Court affirmed Cromartie’s convictions and death

sentence on March 8, 1999. Cromartie v. State, 270 Ga. 780, cert. denied,

Cromartie v. Georgia, 528 U.S. 974, 120 S. Ct. 419 (1999), r’hrg. denied, 528

U.S. 1108, 120 S. Ct. 855 (2000).

       Following lengthy state and federal habeas proceedings, Cromartie filed




                                        7
         Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 9 of 30




a petition for writ of certiorari in the United States Supreme Court from the

Eleventh Circuit Court of Appeals, which was denied on December 3, 2018.

Cromartie v. Sellers,          U.S.       , 139 S. Ct. 594 (2018). On December 27,

2018, Cromartie filed his extraordinary motion for new trial in Thomas

County Superior Court seeking DNA testing for the first time under O.C.G.A.

§ 5-5-41(c). The trial court held a hearing on Cromartie’s motion and on

September 16, 2019, the trial court denied Cromartie’s request for DNA

testing. Cromartie timely filed an application for discretionary appeal with

this Court on October 11, 2019. The Georgia Supreme Court summarily

denied Cromartie’s application today, October 25, 2019.

On October 22, 2019, Cromartie filed this complaint challenging Georgia’s

DNA statute, O.C.G.A. § 5-5-41(c). Additionally, on October 24, 2019, Cromartie filed a

corresponding motion to stay his execution scheduled for October 30, 2019 at 7:00 p.m. at the

Georgia Diagnostic and Classification Prison. Cromartie s’ pre-answer motion to

dismiss and response in opposition his motion for stay follow.

       C. O.C.G.A. § 5-5-41

       O.C.G.A. § 5-5-41(c) states:

       (1) Subject to the provisions of subsections (a) and (b) of this
       Code section, a person convicted of a felony may file a written
       motion before the trial court that entered the judgment of



                                               8
 Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 10 of 30




conviction in his or her case for the performance of forensic
deoxyribonucleic acid (DNA) testing.

(2) The filing of the motion as provided in paragraph (1) of this
subsection shall not automatically stay an execution.

(3) The motion shall be verified by the petitioner and shall show
or provide the following:

(A) Evidence that potentially contains deoxyribonucleic acid
(DNA) was obtained in relation to the crime and subsequent
indictment, which resulted in his or her conviction;

(B) The evidence was not subjected to the requested DNA testing
because the existence of the evidence was unknown to the
petitioner or to the petitioner's trial attorney prior to trial or
because the technology for the testing was not available at the
time of trial;

(C) The identity of the perpetrator was, or should have been, a
significant issue in the case;

(D) The requested DNA testing would raise a reasonable
probability that the petitioner would have been acquitted if the
results of DNA testing had been available at the time of
conviction, in light of all the evidence in the case;

(E) A description of the evidence to be tested and, if known, its
present location, its origin and the date, time, and means of its
original collection;

(F) The results of any DNA or other biological evidence testing
that was conducted previously by either the prosecution or the
defense, if known;




                                 9
 Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 11 of 30




(G) If known, the names, addresses, and telephone numbers of
all persons or entities who are known or believed to have
possession of any evidence described by subparagraphs (A)
through (F) of this paragraph, and any persons or entities who
have provided any of the information contained in petitioner's
motion, indicating which person or entity has which items of
evidence or information; and

(H) The names, addresses, and telephone numbers of all persons
or entities who may testify for the petitioner and a description of
the subject matter and summary of the facts to which each
person or entity may testify.

(4) The petitioner shall state:

(A) That the motion is not filed for the purpose of delay; and

(B) That the issue was not raised by the petitioner or the
requested DNA testing was not ordered in a prior proceeding in
the courts of this state or the United States.

(5) The motion shall be served upon the district attorney and the
Attorney General. The state shall file its response, if any, within
60 days of being served with the motion. The state shall be given
notice and an opportunity to respond at any hearing conducted
pursuant to this subsection.

(6) (A) If, after the state files its response, if any, and the court
determines that the motion complies with the requirements of
paragraphs (3) and (4) of this subsection, the court shall order a
hearing to occur after the state has filed its response, but not
more than 90 days from the date the motion was filed.

(B) The motion shall be heard by the judge who conducted the
trial that resulted in the petitioner's conviction unless the
presiding judge determines that the trial judge is unavailable.




                                  10
 Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 12 of 30




(C) Upon request of either party, the court may order, in the
interest of justice, that the petitioner be at the hearing on the
motion. The court may receive additional memoranda of law or
evidence from the parties for up to 30 days after the hearing.

(D) The petitioner and the state may present evidence by sworn
and notarized affidavits or testimony; provided, however, any
affidavit shall be served on the opposing party at least 15 days
prior to the hearing.

(E) The purpose of the hearing shall be to allow the parties to be
heard on the issue of whether the petitioner’s motion complies
with the requirements of paragraphs (3) and (4) of this
subsection, whether upon consideration of all of the evidence
there is a reasonable probability that the verdict would have been
different if the results of the requested DNA testing had been
available at the time of trial, and whether the requirements of
paragraph (7) of this subsection have been established.

(7) The court shall grant the motion for DNA testing if it
determines that the petitioner has met the requirements set forth
in paragraphs (3) and (4) of this subsection and that all of the
following have been established:

(A) The evidence to be tested is available and in a condition that
would permit the DNA testing requested in the motion;

(B) The evidence to be tested has been subject to a chain of
custody sufficient to establish that it has not been substituted,
tampered with, replaced, or altered in any material respect;

(C) The evidence was not tested previously or, if tested
previously, the requested DNA test would provide results that
are reasonably more discriminating or probative of the identity of
the perpetrator than prior test results;




                                 11
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 13 of 30




      (D) The motion is not made for the purpose of delay;

      (E) The identity of the perpetrator of the crime was a significant
      issue in the case;

      (F) The testing requested employs a scientific method that has
      reached a scientific state of verifiable certainty such that the
      procedure rests upon the laws of nature; and

      (G) The petitioner has made a prima facie showing that the
      evidence sought to be tested is material to the issue of the
      petitioner’s identity as the perpetrator of, or accomplice to, the
      crime, aggravating circumstance, or similar transaction that
      resulted in the conviction.


             III. ARGUMENT AND CITATION OF AUTHORITY

      Cromartie seeks declaratory and injunctive relief under § 1983. After

all of his appeals were exhausted, Cromartie sought DNA testing in state

court under O.C.G.A. § 5-5-41(c) as part of an extraordinary motion for new

trial. The trial court denied Cromartie’s request for DNA testing because

Cromartie failed to establish “a reasonable probability that the petitioner

would have been acquitted if the results of DNA testing had been available at

the time of conviction, in light of all the evidence in the case” or that the

motion was not filed for the “purpose of delay.” O.C.G.A. § 5-5-41(c)(3)(D) &

(7)(D); Plaintiff’s App. A(1). Cromartie argues that he is entitled to relief




                                        12
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 14 of 30




under § 1983 and requests a stay of execution; however, as his challenge to §

5-5-41 lacks merit, he has failed to plead a “claim upon which relief can be

granted” and his complaint should be dismissed and his motion for stay

should either be denied or dismissed as moot. Fed. R. Civ. P. 12(b)(6).

      A.    Preliminary Issues

      Defendants discuss two preliminary issues before turning to

Cromartie’s substantive claims.

      1.    Jurisdiction

      Cromartie asserts that “[t]his action under 42 U.S.C. § 1983 (“Section

1983”) challenges the constitutionality of § 5-5-41(c) both on its face and as

applied by the Georgia courts.” (Doc. 1 at 4). The Supreme Court held in

Skinner v. Switzer, 562 U.S. 521, 532-33, 131 S. Ct. 1289, 1298 (2011), that a

facial constitutional challenge to a state’s statute regarding postconviction

DNA testing falls within the subject-matter jurisdiction of a § 1983 suit.

However, the Skinner Court was clear that a challenge to the state court’s

actual denial of testing was not reviewable in federal court. Skinner, supra,

at 532. Consequently, to the extent Cromartie is challenging the specific




                                        13
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 15 of 30




denial of DNA testing by the state courts, this court lacks subject-matter

jurisdiction and this portion of Cromartie’s complaint should be dismissed.

      Skinner filed two requests for DNA testing in state court. Skinner,

supra, at 528. The Texas Court of Criminal Appeals (CCA) denied both

requests, albeit for different reasons. Id. at 528-29. However, Skinner did

“not challenge the prosecutor’s conduct or the decisions reached by the CCA

in applying Article 64 to his motions; instead, he challenge[d], as denying him

procedural due process, Texas’ postconviction DNA statute ‘as construed’ by

the Texas courts.” Id. at 530. The Court explained that because Skinner did

“not challenge the adverse CCA decisions themselves”—which would be a

non-reviewable state court decision—but instead “target[ed] as

unconstitutional the Texas statute they authoritatively construed,” his claim

was reviewable under § 1983. Id. at 532.

      Subsequently, applying both Skinner and Osborne, the Eleventh

Circuit held that there was no jurisdiction in a § 1983 action over an as-

applied challenge to a state’s postconviction DNA access statute. Alvarez v.

AG for Fla., 679 F.3d 1257, 1262 (11th Cir. 2012). Alvarez raised a facial and

as-applied challenge to “Florida’s postconviction DNA access procedures”




                                       14
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 16 of 30




codified under Fla. R. Crim. P. 3.853. Alvarez, supra, at 1258. Specifically,

Alvarez’s “as-applied procedural due process claim plainly and broadly

attack[ed] the state court’s application of Florida’s DNA access procedures to

the facts of his case.”4 Id. at 1263 (emphasis in original). The Court held that

under the Rooker-Feldman doctrine, Alvarez’s challenge was barred from

consideration. Id. at 1262. The Court explained that the Rooker-Feldman

doctrine barred federal review “where the issue before the federal court was

‘inextricably intertwined’ with the state court judgment so that (1) the

success of the federal claim would ‘effectively nullify’ the state court

judgment, or that (2) the federal claim would succeed ‘only to the extent that

the state court wrongly decided the issues.’” Id. at 1262-63 (quoting Casale v.

Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009) (per curiam) (internal

quotation marks omitted)). Because Alvarez’s claim fell within the Rooker-

Feldman “orbit,” the federal courts were barred from considering his as-

applied challenge to Florida’s postconviction DNA statute.




4However, on appeal in the Eleventh Circuit, Alvarez “expressly abandoned
any challenge to the facial constitutionality of Florida’s procedures.” Id.



                                        15
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 17 of 30




      Therefore, to the extent that Cromartie is challenging the application of

§ 5-5-41 to “the facts of his case” his claim is barred as this Court does not

have jurisdiction to consider this subject-matter.

      2.    Proper Party for Requested Remedy

      Cromartie has requested as relief in his complaint that this Court issue

a “preliminary and permanent injunction prohibiting Defendants from

executing Mr. Cromartie” and has filed a separate motion for stay of

execution. Doc. 1 at 26; Doc. 6. Cromartie has identified the District

Attorney and the Thomas County Superior Court clerk as the Defendants in

both his complaint and motion for stay of execution. Doc. 1; Doc. 6. However,

neither Defendant has custody or current authority to forestall Defendant’s

scheduled execution. O.C.G.A. § 17-10-38(b) states:

      In all cases in which the defendant is sentenced to death, it shall
      be the duty of the trial judge in passing sentence to direct that
      the defendant be delivered to the Department of Corrections for
      execution of the death sentence at a state correctional institution
      designated by the department.

As the execution order has already been signed by the trial court, the

Department of Corrections is the only party that can be enjoined to prevent

Cromartie’s execution.




                                        16
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 18 of 30




      B.    Cromartie’s complaint should be dismissed.

      1.    Standard of Review

      This Court may grant Cromartie declaratory and injunctive relief only

if Cromartie establishes: 1) “a substantial likelihood of success on the merits

of the underlying case;” 2) that he “will suffer irreparable harm in the

absence of” relief; 3) that “the harm suffered by[him] in the absence of [relief]

would exceed the harm suffered by [Defendants] if [relief] is issued;” and 4)

“[relief] would not disserve the public interest.” N. Am. Med. Corp. v. Axiom

Worldwide, Inc., 522 F.3d 1211, 1217 (11th Cir. 2008); see also Thomas v.

Blue Cross & Blue Shield Ass’n., 594 F.3d 823, 830 (11th Cir. 2010). Thus,

Cromartie bears the burden of persuasion. See Glossip, 135 S. Ct. at 2739.

      Additionally, under Fed. R. Civ. Pro. 8(a), a complaint must contain a

short and plain statement of the claim showing that the pleader is entitled to

relief. That is, Cromartie must plead “enough facts to state a claim to relief

that is plausible on its face.” Gissendaner v. Comm’r, Ga. Dep’t of Corr., 803

F.3d 565, 568 (11th Cir. 2015). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v.




                                       17
         Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 19 of 30




Iqbal, 556 U.S. 662, 678 (2009). “[A] plaintiff cannot rely on naked assertions

devoid of further factual enhancement.” Gissendaner, 805 F.3d at 568

(internal quotation marks omitted) (alteration in original). The complaint

“must include enough facts to raise a right to relief above the speculative

level.” Boyd v. Warden, Holman Corr. Facility, 856 F.3d 853, 864 (11th Cir.

2017).

      A complaint that fails to satisfy these requirements may be dismissed

for failure to state any claim for which relief can be granted. Fed. R. Civ. Pro.

12(b)(6). To determine whether an action fails to state a claim upon which

relief can be granted, this Court must engage in a two-step inquiry. First,

this Court “should eliminate any allegations in the complaint that are merely

legal conclusions.” Id. Second, “where there are well-pleaded factual

allegations, [this Court should] assume their veracity and then determine

whether they plausibly give rise to an entitlement to relief.” Id. This is a

context-specific task that requires this Court to draw on its judicial

experience and common sense. Iqbal, 556 U.S. at 680.

      As shown below, Cromartie fails to state a claim warranting

declaratory or injunctive relief. His complaint should be dismissed.




                                       18
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 20 of 30




      2.    No Substantial Likelihood of Success on the Merits

      a.    Cromartie’s due process challenge is meritless.

      As stated supra, Cromartie “challenges the constitutionality of § 5-5-

41(c) both on its face and as applied by the Georgia courts.” Doc. 1 at 4.

Specifically, Cromartie argues that “Section 5-5-41(c) as construed by the

Georgia Supreme Court violates fundamental fairness in at least two ways.”

Id. at 19. The two ways enumerated by Cromartie are: 1) that the

requirements that a defendant establish that the request for DNA testing

was not made for the “purpose of delay” and that his request for a new trial

was sought “as soon as possible” create an “unfair burden”; and 2) that the

“reasonable probability” requirement has been construed into a “totally

subjective review of the trial evidence, with no meaningful assessment of the

weaknesses in that evidence or the manner in which DNA test results could

offset the trial evidence and change the entire evidentiary picture.” Doc. 1 at

19-21. To the extent that these are facial challenges to § 5-5-41, Cromartie

has failed to state a claim upon which relief can be granted in this action.

      A nearly identical claim was raised in DA’s Office v. Osborne, 557 U.S.

52, 129 S. Ct. 2308 (2009), and was rejected by the Court. Osborne sought




                                       19
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 21 of 30




DNA testing and the Alaska courts denied his request. Osborne filed a §

1983 action in federal court, and ultimately the Ninth Circuit held that, inter

alia, the State had an on-going duty to “disclose exculpatory evidence” even

after conviction and granted the relief requested. Osborne, 557 U.S. at 61.

The Supreme Court granted certiorari review to determine “whether

[Osborne had] a right under the Due Process Clause to obtain postconviction

access to the State's evidence for DNA testing.”5 Id. The court held that a

state prisoner had no “freestanding right to DNA testing evidence” under the

due process clause in federal court. Id. at 72-73. Additionally, and pertinent

to Cromartie’s claim before this Court, the Supreme Court held that Osborne

failed to prove that the Alaska procedures for postconvcition DNA testing

“‘offend[ed] some principle of justice so rooted in the traditions and conscience

of our people as to be ranked as fundamental,’ or ‘transgress[ed] any

recognized principle of fundamental fairness in operation.’” Id. at 69 (quoting

Medina v. California, 505 U.S. 437, 446, 448, 112 S. Ct. 2572 (1992) (internal

quotation marks omitted)).



5The Court also granted certiorari “to decide whether Osborne’s claims could
be pursued using § 1983” but ultimately declined to answer that question. Id.
As state above, the Court later answered this question in Skinner.



                                       20
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 22 of 30




      Likewise, Cromartie has also failed to prove that the requirements of §

5-5-41 violate any “principal of justice” ingrained in our nation or any

“recognized principle of fundamental fairness in operation.” Id. Although

Cromartie argues that the it is the construction and application of the above

listed requirements by the Georgia Supreme Court that renders them

“fundamentally unfair” a close reading of his arguments show they are

merely complaints about § 5-5-41, not the state court’s construction of the

statute’s requirements. Cromartie first complains that the “undue delay” and

diligence requirements as construed by the Georgia Supreme Court are

“fundamentally unfair” because a defendant may have to request DNA

testing that will consume the DNA evidence before science has reached a

stage to reveal quantifiable results. But the state court did not “construe”

these requirements in this manner, it merely has applied them given their

obvious meanings under the facts of a given case.

      Additionally, the Alaska procedures and the federal statute for

postconviction DNA testing, 18 U.S.C.S. § 3600, that withstood scrutiny in

Osborne had similar requirements. Alaska’s statute for new trial required

that the “newly available” evidence “must have been diligently pursued.” Id.




                                       21
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 23 of 30




at 70. And § 3600(a)(10) requires that the motion be “made in a timely

fashion.” Cromartie fails to show that either requiring a defendant to be

diligent in bringing a postconviction motion for new trial or establishing that

a motion was not made for delay purposes “offends” any “traditions or

conscience of our people” or violates a “recognized principle of fundamental

fairness.” Medina, 505 U.S. at 446; see also Alvarez, 679 F.3d at 1266 n.2

(“inasmuch as [a state’s] postconviction DNA access procedures either mirror

or are more applicant-friendly than the Alaska and federal statutes endorsed

in Osborne, [a state’s] postconviction DNA access procedures plainly do not

offend any principle of justice so rooted in the traditions and conscience of our

people as to be ranked as fundamental, nor do they transgress any recognized

principle of fundamental fairness in operation”)

      Cromartie’s second complaint is that the requirement that the Georgia

Supreme Court has unfairly construed the requirement in § 5-5-41(c)(3)(D),

which states: “The requested DNA testing would raise a reasonable

probability that the petitioner would have been acquitted if the results of

DNA testing had been available at the time of conviction, in light of all the

evidence in the case.” Cromartie argues that the state court has “construed”




                                       22
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 24 of 30




this requirement to mean that “§ 5-5-41(c) precludes testing on this ground if

the evidence presented at trial was ‘overwhelming.’” Doc. 1 at 21 (quoting

Crawford v. State, 278 Ga. 95, 97 (2004)). Crawford is a fact-specific

application of § 5-5-41(c)(3)(D), and the court actually held:

      Upon our review of the trial record and the record of Crawford’s
      extraordinary motion for new trial, we conclude the trial court
      did not err in concluding that Crawford’s motion for DNA testing
      failed to set forth a showing that the requested DNA testing
      might have yielded results that in reasonable probability would
      have led to his acquittal if those results had been available at his
      original trial. We find that the trial court, after referencing
      discussions of Crawford’s requests for DNA testing in other
      courts under other legal standards, properly weighed Crawford’s
      hypothesized DNA testing results against the overwhelming
      evidence actually presented at Crawford’s trial under the proper
      Georgia statutory standard. See O.C.G.A. § 5-5-41 (c) (3) (D).

Crawford, supra. This holding, on its face, does not represent a construction

of § 5-5-41(c)(3)(D) but instead merely an application of this requirement to

the facts of Crawford’s case.

      Moreover, again in Osborne, the Court determined similar

requirements in the Alaska and federal procedures were not unconstitutional.

In Alaska, the postconviction DNA procedures required that the evidence be

“be sufficiently material” and 3600(a)(6) required that the evidence was “not

inconsistent with an affirmative defense presented at trial” and would “raise




                                       23
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 25 of 30




a reasonable probability that the applicant did not commit the offense.”

Osborne, supra, at 70. Notably, § 5-5-41(c) does not require that the evidence

be consistent with a defense presented at trial but merely that “[t]he identity

of the perpetrator was, or should have been, a significant issue in the case.”

O.C.G.A. § § 5-5-41(c)(3)(C) (emphasis added). Thus, Cromartie has not

proven that the “reasonable probability” requirement “offends the traditions

or conscience of our people” or violates a “recognized principle of fundamental

fairness.” Medina, 505 U.S. at 446; see also Alvarez, 679 F.3d at 1266 n.2.

       Therefore, as Cromartie’s claim clearly has no merit, he has failed “to

state a claim upon which relief can be granted” in this proceeding and his

complaint should be dismissed. Fed. R. Civ. P. 12(b)(6).

      b.     Cromartie’s access to courts claim is meritless.

      Cromartie also asserts that the Georgia Supreme Court’s

construction of the delay, diligence, and reasonable probability

requirements of § 5-5-41 denied him “meaningful access to available

judicial remedies.” Doc. 1 at 22. While Cromartie has a due process

right of access to courts, “to establish a violation of that right, ‘a

prisoner must show an actual injury.’” Alvarez, supra, at 1265 (quoting




                                         24
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 26 of 30




Cunningham v. Dist. Attorney’s Office, 592 F.3d 1237, 1271 (11th Cir.

2010)). In order to show an “actual injury,” Cromartie must “‘prove

that he has a colorable underlying claim for which he seeks relief.’” Id.

at 1266 (quoting Barbour v. Haley, 471 F.3d 1222, 1226 (11th Cir.

2006)). Cromartie has failed to make this showing and his complaint

should be dismissed.

      Cromartie’s right of access to court claim is premised upon his

facial challenge to § 5-5-41(c) as argued above. And he failed to prove

that the undue delay, diligence, and reasonable probability

requirements of § 5-5-41 either “offend[ed] any principle of justice so

rooted in the traditions and conscience of our people as to be ranked as

fundamental, [or] transgress[ed] any recognized principle of

fundamental fairness in operation.” Id. at 1266 n.2. Moreover: he was

given the opportunity to fully brief his request to the trial; the State

was required to file a response within 60 days of being served with the

motion; was provided an evidentiary hearing before the trial court; and

he appealed the trial court’s decision to the Georgia Supreme Court.

These allowances are more than provided by Alaska and the federal




                                        25
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 27 of 30




statute as neither “explicitly provide for the possibility of a hearing on

a motion to obtain DNA testing” nor “explicitly provide[] for the right to

appeal an adverse decision on the motion” and the federal statute does

not “set[] a definitive limit on the time period within which the

government must respond to a motion seeking postconviction DNA

testing.” Id.

      Given Cromartie’s failure to prove that § 5-5-41 violated his due process

rights, he has not shown he has a “colorable underlying claim for which he

seeks relief,” thus, no “actual injury.” Again, Cromartie’s complaint should

be dismissed for failure “to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). Additionally, as Cromartie has failed to show he can

succeed on the merits of his claim, his motion for stay of execution should be

denied and/or dismissed as moot.

      3.    No Right to Equitable Relief

      Cromartie is not entitled to injunctive or declaratory relief for

another reason: the equities are not in his favor. “Injunctive relief . . .

is an equitable remedy that is not available as a matter of right.”

Jones, 811 F.3d at 1296. “[E]quity must be sensitive to the State’s




                                        26
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 28 of 30




strong interest in enforcing its criminal judgments without undue

interference from the federal courts.” Id. (internal quotation marks

omitted). Georgia has an interest in carrying out Cromartie’s sentence

rendered by a jury of his peers and this court should be “particularly

reluctant to interfere in Georgia’s enforcement of the death penalty

since its current protocol -- using compounded pentobarbital provided

by an undisclosed source -- has actually been used at least [19] times in

the last four years, without incident.” Id.

      Therefore, due to applicable and binding Eleventh Circuit

precedent, Cromartie is not entitled to the declaratory or injunctive

relief he seeks. This Court should dismiss his complaint in its entirety

because he has not shown a substantial likelihood of success on the

merits and the equities counsel against granting relief.




                                       27
           Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 29 of 30




                                  CONCLUSION

          For the above and foregoing reasons, this Court should dismiss

Cromartie’s complaint, and deny his request for injunctive and declaratory

relief.



                                 Respectfully submitted,

                                 Christopher M. Carr                 112505
                                 Attorney General

                                 BETH A. BURTON                      027500
                                 Deputy Attorney General

                                 TINA M. PIPER                     142469
                                 Senior Assistant Attorney General

                                 /s/Sabrina Graham_________________________
                                 SABRINA GRAHAM                    305755
                                 Senior Assistant Attorney General




                                         28
       Case 7:19-cv-00181-MTT Document 8 Filed 10/25/19 Page 30 of 30




                                 CERTIFICATE OF SERVICE

      I do hereby certify that I have this day, the 25th of October, 2019,

electronically filed this pleading with the Clerk of Court using the CM/ECF

system which will automatically send e-mail notification of such filing to the

following attorneys of record:



                       Aren Adjoian
                       Eric J. Montroy
                       Federal Community Defender for the
                       Eastern District of Pennsylvania
                       601 Walnut Street, Suite 545 West
                       Philadelphia, PA 19106




                                     /s/Sabrina Graham_____________
                                     Sabrina Graham
                                     Senior Assistant Attorney General
